TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00570-CR


Marc Antoine Dorval, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 53,846, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

The district court found appellant Marc Antoine Dorval guilty of inducing a child to
engage in sexual conduct or a sexual performance and sentenced him to fifteen years in prison.  See
Tex. Pen. Code Ann. § 43.25 (West Supp. 2004).  In his only point of error, appellant contends the
evidence is insufficient to sustain the conviction.  We will affirm.
It is undisputed that appellant videotaped the sixteen-year-old complainant engaging
in sexual conduct with her eighteen-year-old girlfriend.  The only question presented is whether the
State proved that appellant induced the complainant to do this.
The complainant testified that appellant asked if he could videotape her and her
girlfriend having sex.  They initially said no, but appellant continued to ask and they finally
consented.  At appellant's suggestion, the tape was made in his bedroom.  The complainant
acknowledged that appellant did not threaten her or force her to make the videotape; she did it of her
own free will.  She added, however, that appellant persuaded her "to some extent."  She testified,
"He kept asking and asking me."  She said that "after he made it clear that he wasn't going to try to
touch us or anything it was just he was going to video tape us and we agreed to it."  Appellant told
the girls that "the tape was going to be ours."
The complainant's girlfriend also testified.  Her testimony was similar to the
complainant's: appellant proposed the videotaping; they initially refused, but consented after he
persisted in his requests; they were not forced to do anything.  The witness acknowledged giving a
statement in which she said that she and the complainant wanted the tape made.
"Induce" is not defined in the penal code.  We therefore apply its meaning in common
usage, which includes to persuade, prevail upon, or bring about.  Webster's Third New International
Dictionary 1154 (1986).  Although appellant does not indicate whether he is challenging the legal
or factual sufficiency of the evidence, we hold that under either standard the evidence is sufficient
to prove that he induced the complainant to engage in a sexual performance.  See Jackson v.
Virginia, 443 U.S. 307, 324 (1979) (test for legal sufficiency); Griffin v. State, 614 S.W.2d 155, 158-59 (Tex. Crim. App. 1981) (same); Zuniga v. State, No. 539-02, 2004 Tex. Crim. App. LEXIS 668,
at *20 (Tex. Crim. App. Apr. 21, 2004) (test for factual sufficiency).  While the complainant was
clearly not forced to act against her will, a rational trier of fact could conclude beyond a reasonable
doubt that she was persuaded or prevailed upon to engage in the sexual performance by appellant's
repeated requests, his promise not to touch her, and his assurance that the tape would belong to her. 
Because this is the only element of the offense in dispute, we hold that the evidence is legally and
factually sufficient to sustain the conviction.
The point of error is overruled and the judgment of conviction is affirmed.


				___________________________________________
				Bob Pemberton, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Affirmed
Filed:   July 29, 2004
Do Not Publish